DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response; amended claim 7 and 18; cancelled claim 26, and added new claim 32 on 03/17/2022. The claim objection of claim 26 previously presented in the Non-Final Rejection mailed on 12/24/2021 is withdrawn in view of the cancelled claim. The 112b rejection of claim 7 previously presented in the Non-Final Rejection mailed on 12/24/2021 is withdrawn in view of the amended claim. 


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant argues: 
	The Office cited to Wen for "positioning at least one electronic component on a lay-up
surface of a layup system (Figure 2b, item 216, region labeled deepest point and [0057]-[0059],
[0067])." (Office Action, p. 4).
However, Wen generally describes a "conductor/wire harness and wire harness system
capable of being embedded within the structure and/or body panel of a vehicle," and "[s]uch
embedded conductor technology may be accomplished by sandwiching electrical conductors
between two or more insulating layers of material such that the one or more electrically isolated
conductors form a CSA [conductor sandwich assembly]." (Wen, [0044]).
Wen does not include description of the manufacturing process resulting in the sandwiched electrical conductors. Wen illustrates in FIG. 2A "a composite structure 212 with an embedded CSA 216 having both sheet-shaped power 204 and yarn signal 206 conductors coupled with a PCB 202 for ingress/egress of the composite structure 212," and "[a]s seen in the figures, the CSA 216 may be fabricated from multiple layers of CNT sheet 204 and yarn 206 sandwiched between layers of a polymer insulator 208 (e.g., fiberglass pre-preg, bondable polymer film, and/or moisture barrier film adhesive) to form a CSA enabled to carry both power and electrical signals." (Wen, [0082]).
Wen lacks any description of "positioning at least one electronic component directly on a
lay-up surface of a lay-up system," as in claim 1. The Office's citation to Figure 2b still lacks
description of this claimed feature.
Wen describes, "FIG. 2B illustrates a first length wise cross-sectional view of a laminate
composite structure 212 having an embedded CSA 216." (Wen, [0084]). Figure 2b of Wen is
reproduced below.
Wen describes that "the laminate composite structure 212 may generally comprise a core
218, and a plurality of structural layers 220 ( e.g., composite material layers 220a, 220b, 220c,
220d, 220e ). The structural layers 220 may be, for example, a dry composite material, carbon
pre-preg, or any other Suitable composite material ply." (Wen, [0084]).
The Office cited to "item 216, region labeled deepest point," however, such region is not
related to the claimed function of "positioning at least one electronic component directly on a
lay-up surface of a lay-up system," as in claim 1. In contrast, the CSA 216 ( conductor sandwich
assembly) is positioned over a core 218 of the composite structure 212. Wen includes no
description of a "lay-up surface" and no description of details for manufacturing the composite
structure 212. 
In contrast, in Figure 2b of Wen, there is a "technique for stepping the CSA 216 through structural layers 220, or plys, of the composite structure 212, while maintaining isolation
between structural materials (e.g., the structural layers 220) and conductive material (e.g., the
CSA 216 or conductors within)." (Wen, [0075]). Wen states, "merely penetrating the various
layers 220 at a single point enables moisture/debris to more easily penetrate to the core 218 of
the composite structure 212, thus potentially weakening the structural integrity of the composite
structure 212," but that "embedding the CSA 216 in a gradual, laterally offset manner (e.g.,
shifting and stepping one structural layer 220 at a time) to ingress/egress through a stepping
process prohibits, or mitigates, the risk of moisture/debris damage." (Wen, [0075]).
Thus, in Figure 2b of Wen, no electronic component is directly on a lay-up surface of a
lay-up system, as in claim 1.” 

	Examiner agrees Wen teaches directly applying composite material and electronic components onto a core material through a process of co-curing [0078]-[0080]. However, Wen also teaches a process of manufacturing a harness through co-bonding, in which a harness first manufactured and later bonded to a composite structure in a secondary operation [0078] and [0080]. In order to produce the manufactured harness of Wen (Figure 2b), one of ordinary skill in the art would have recognized that composite material and electronic component would have been disposed onto a lay-up surface and the electronic component in the harness would have been applied directly onto the lay-up surface such that the electronic component is exposed and not embedded underneath other composite material (Figure 2b, area labeled Deepest Point of item 220). 





Claim Rejections - 35 USC § 112
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “forming a plurality of composite material pieces including the composite material piece and a second composite material piece.” Claim 18 depends on claim 16, which recites “a method of forming a composite material piece.” It is unclear which of the “plurality of composite material pieces” the recited “the composite material piece” would be referring to. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 7, 21, 22, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wen (PG-PUB 2016/0343467) in view of Stoneback (PG-PUB 2016/0343467). 
Regarding claim 1, Wen teaches a method for forming composite materials having integrated electronics, the method comprising: 
producing a structural layer (Figure 2b, item 220 and [0082]) and co-bonding the structural layer to an aircraft shaft [0067], 
wherein preparing the structural layer comprises: 
positioning a peel ply to a tool side [0067]; 
positioning at least one electronic component on a lay-up surface of a lay-up system (Figure 2b, item 216, region labeled deepest point and [0057]-[0059], [0067]);
positioning a composite material on the lay-up surface and over the at least one electronic component, wherein the composite material comprises resin and fibers [0082], [0084]; and 
repeating the layup process to produce multiple layers of electronic components and composite material (Figure 2b); 
curing on the structural layer on a lay-up surface [0063]; and
inherently removing from the surface for bonding to the harness
[0067], [0080].

Wen does not explicitly teach depositing directly on a lay-up surface and causing a flow of the resin of the composite material between the lay-up surface and the fibers to form a shape of the lay-up surface and to integrate the at least one electronic component into the resin of the composite material.

A mere elimination of an element of the prior art, without any new or unexpected results, would have been obvious to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to merely eliminate the peel ply of Wen such that the electronic component is directly disposed onto the lay-up surface. 

In the same field of endeavor pertaining to manufacturing composite with integrated conductive components,  Stoneback teaches consolidation of structural layers of resin and fiber [0047], [0052] and conductive components [0054] are performed by applying in heat and pressure [0039]-[0040]. 

Both Wen and Stoneback teach producing a composite with integrated conductive components and structural layers. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed curing method of Wen with the application of heat and pressure as taught by Stoneback, a functionally equivalent method of curing. 
Wen in view of Stoneback does not explicitly teach causing a flow of the resin of the composite material between the lay-up surface and the fibers to form a shape of the lay-up surface and to integrate the at least one electronic component into the resin of the composite material.  However, given that the electronic component and composite material of Wen in view of Stoneback are fused due to the application of heat and pressure, an inherent flow of resin of the composite material between the layup surface and the fibers would result, thereby forming the shape of the lay-up surface and integrating the at least one electronic component into the resin of the composite material. 

Regarding claim 7, Wen in view of Stoneback teaches the process as applied to claim 1, wherein a top surface of the resin comprise a surface of the electronic component (Wen, Figure 2a , item 216 and 220a). Given that the electronic component and composite material are fused on an inherently flat work surface such that the resulting harness has a flat surface (Wen, Figure 2a), the top surface of the resin comprising the electronic component would be flat, thereby being within a predefined flatness tolerance. 

Regarding claim 21, Wen in view of Stoneback teaches the process as applied to claim 1, wherein positioning the at least one electronic component on the lay-up surface of the lay-up system comprises placing a set of wires (Wen, [0100]). 

Regarding claim 22, Wen in view of Stoneback teaches the process as applied to claim 1, wherein positioning the at least one electronic component on the lay-up surface of the lay-up system comprises placing a strain sensor, wherein the strain sensor is configured to measure a flex of the composite material (Wen, [0100]-[0101]). 

Regarding claim 29, Wen in view of Stoneback teaches the process as applied to claim 1, further comprising, after removal of the cured resin (Wen, [0067] and [0080]),  the electronic component is formed within an exterior surface of the composite material (Wen, [0059]). 

Claim 2-4, 23-25, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wen (PG-PUB 2016/0343467) in view of Stoneback (PG-PUB 2016/0343467), as applied to claim 1, in further view of Dalal (PG-PUB 2015/0342077).
Regarding claim 2, Wen in view of Stoneback teaches the process as applied to claim 1, wherein the electronic element may be carbon nanotubes or metal-deposited polyester nonwoven material, and other conductors (Wen, [0007] and [0009]).  
Wen in view of Stoneback does not teach positioning the at least one electronic component comprises depositing electronically conductive ink on the layup surface. 
Dalal teaches a process for manufacturing a composite part comprising conductive elements deposited within, wherein the conductive element is deposited through a direct-write process [0067]-[0070] (i.e., the conductive element is a electronically conductive ink). 
	Both Wen and Dalal are drawn to a process of producing a composite with embedded conductors. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the process of deposition of conductive elements of Wen with the process of deposition of conductive elements of Dalal, a functionally equivalent process of deposition of conducive elements on a composite. 

Regarding claim 3, Wen in view of Stoneback and Dalal teaches the process as applied to claim 2, further comprising depositing a non-conductive layer on top of at least a portion of the electronically conductive ink (Wen, Figure 2b).

Regarding claim 4, Wen in view of Stoneback and Dalal teaches the process as applied to claim 3, further comprising depositing a second layer of conductive ink on top of the non-conductive layer (Wen, [0009], [0012], [0044] and Dalal, [0067]-[0070]). 

Regarding claim 23, Wen in view of Stoneback teaches the process as applied to claim 1, wherein positioning the at least one electronic component on the lay-up surface of the lay-up system comprises with various conductors (Wen, [0050]-[0051)
Wen in view of Stoneback does not teach positioning the at least one electronic component on the lay-up surface of the lay-up system comprises placing a light emitting diode. 
	Dalal teaches disposing layers of conductive elements within a skin panel of an aircraft [0132], wherein the conductive elements can include light-emitting diodes [0140]. 
	Both Wen in view of Stoneback and Dalal are drawn to producing a composite structure comprising embedded conductive elements for use as an electronic device within an aircraft. It would have been obvious to one of ordinary skill in the art to substitute one of the many conductive elements of Wen in view of Stoneback with the light emitting diode of Dalal, a functionally equivalent conductive element. 

Regarding claim 24, Wen in view of Stoneback and Dalal teaches the process as applied to claim 2, wherein depositing electronically conductive ink on the lay-up surface comprises forming a wiring harness (Wen, Figure 2b and [0051] and Dalal, [0067]-[0070]). 

Regarding claim 25, Wen in view of Stoneback and Dalal teaches the process as applied to claim 24, wherein forming the wiring harness (Figure 2b) further comprises: 
depositing a non-conductive layer on top of at least a portion of the electronically conductive ink (Wen, [0084]-[0085]); and
depositing a second layer of conductive ink on top of the non-conductive layer (Wen, [0059] and Dalal, [0067]-[0070]), 
wherein the wiring harness forms a three-dimension structure (Wen, Figure 2b and [0051]).

Regarding claim 28, Wen in view of Stoneback and Dalal teaches the process as applied to claim 2, wherein the electronically conductive ink is a first layer of electronically conducting ink and the structure comprises multiple layers of conductive ink and non-conductive layers (Figure 2b, Wen, [0059] and Dalal, [0067]-[0070]). 
Wen in view of Stoneback and Dalal does not teach depositing a second layer of electronically conductive ink on the lay-up surface and depositing a non-conductive layer between the second layer of electronically conductive ink and the first layer of electronically conductive ink. 
Wen teaches a harness design wherein a conductive element is disposed through multiple layers of non-conductive layers and, on one side of the harness, separate conductive layers are exposed (Figure 2b, item A and B) with a non-conductive layer disposed between thereof (Figure 2b,item 220d). Wen does not explicitly teach the order in which the lay-up is performed when co-bonding (i.e., from inward to outward with respect to the side of the composite intended to be bonded to the core or outward to inward with respect to the side of the composite intended to be bonded to the core). 
Therefore, it would have been obvious to one of ordinary skill in the art to choose either of the two sequences of steps performed to produce the identical composite of Wen in view of Stoneback and Dalal, as there are only two options of continually performing the steps of the prior art. Additionally, a mere modification to the sequence of the steps performed in the prior art, absent any new or unexpected results, would have been obvious to one of ordinary skill in the art.

Claim 16-18, 20, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wen (PG-PUB 2016/0343467) in view of Stoneback (PG-PUB 2016/0343467) and Dalal (PG-PUB 2015/0342077).
Regarding claim 16, Wen teaches a method for forming composite materials having integrated electronics, the method comprising: 
producing a structural layer (Figure 2b, item 220 and [0082]) and co-bonding the structural layer to an aircraft shaft [0067], 
wherein preparing the structural layer comprises : 
positioning a peel ply to a tool side [0067]; 
positioning at least one electronic component on a lay-up surface of a lay-up system (Figure 2b, item 216, region labeled deepest point and [0057]-[0059], [0067]);
positioning a composite material on the lay-up surface and over the at least one electronic component, forming a first wiring harness, wherein the composite material comprises resin and fibers [0082], [0084]; and 
repeating the layup process to produce multiple layers of electronic components and composite material (i.e., second wiring harness) (Figure 2b); 
curing on the structural layer on a lay-up surface [0063]; and inherently removing from the surface for bonding to the harness [0067], [0080].
Wen does not explicitly teach causing (1) depositing directly on a lay-up surface;  (2) depositing a first layer of electronically conductive ink to form a first wiring harness and depositing a second layer of electronically conductive ink on top of the non-conductive layer; (3) causing a resin flow of the composite material between the lay-up surface and the fibers to form a shape of the lay-up surface and to integrate the at least one electronic component into the resin of the composite material.

As to (1), a mere elimination of an element of the prior art, without any new or unexpected results, would have been obvious to one of ordinary skill in the art (MPEP 2144.04, II). Therefore, it would have been obvious to one of ordinary skill in the art to merely eliminate the peel ply of Wen such that the electronic component is directly disposed onto the lay-up surface. 

As to (2), Dalal teaches a process for manufacturing a composite part comprising conductive elements deposited within, wherein the conductive element is deposited through a direct-write process [0067]-[0070] (i.e., the conductive element is a electronically conductive ink). 
	Both Wen and Dalal are drawn to a process of producing a composite with embedded conductors. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the process of deposition of conductive elements of Wen with the process of deposition of conductive elements of Dalal, a functionally equivalent process of deposition of conducive elements on a composite. 

As to (3), in the same field of endeavor pertaining to manufacturing composite with integrated conductive components, Stoneback teaches consolidation of structural layers of resin and fiber [0047], [0052] and conductive components [0054] are performed by applying in heat and pressure [0039]-[0040]. 
Both Wen and Stoneback teach producing a composite with integrated conductive components and structural layers. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed curing method of Wen with the application of heat and pressure as taught by Stoneback, a functionally equivalent method of curing. 
Wen in view of Stoneback does not explicitly teach causing a flow of the resin of the composite material between the lay-up surface and the fibers to form a shape of the lay-up surface and to integrate the at least one electronic component into the resin of the composite material.  However, given that the electronic component and composite material of Wen in view of Stoneback are fused due to the application of heat and pressure, an inherent flow of resin of the composite material between the layup surface and the fibers would result, thereby forming the shape of the lay-up surface and integrating the at least one electronic component into the resin of the composite material. 

Regarding claim 17, Wen in view of Stoneback and Dalal teaches the process as applied to claim 16, wherein depositing the first wiring harness further comprises forming a three-dimensional structure (Wen, Figure 2b). 

Regarding claim 18, Wen in view of Stoneback and Dalal teaches the process as applied to claim 16, comprising depositing multiple layers of non-conductive layers and conductive layers such that the structures are electronically connected (Wen, Figure 2b, item A and B [0059]). 

Wen in view of Stoneback and Dalal does not teach forming a plurality of composite material pieces including a first composite material piece and a second composite material piece, and 
electronically coupling the first wiring harness of the composite material piece to a wiring harness of the second composite material piece. 

Separating an integral structure of the prior art, absent any new or unexpected results, would have been obvious to one of ordinary skill in the art (MPEP 2144.04, V, C). It would have been obvious to one of ordinary skill in the art to separate the process of producing a single composite of Wen in view of Stoneback and Dalal into a process of separately producing two composite pieces and combining the two composite pieces and electronically coupling the two composite pieces to produce the single composite of Wen in view of Stoneback and Dalal. 

Regarding claim 20, Wen in view of Stoneback and Dalal teaches the process as applied to claim 16, further comprises positioning an electronic component, wherein the depositing the first harness further comprises electronically coupling the first wiring harness to the electronic component (Wen, [0076]-[0077], [0079],  [0099], [0106]). For instance, Wen in view of Stoneback and Dalal teaches embedding various sensors into the harness in various locations [0099]. Additionally, Wen in view of Stoneback and Dalal teaches designing a heater mat within the harness by dispersing the embedded conductors across a composite component, which a greater concentration of the conductive material in the specific area requiring greater heat loading [0108]. 

Wen in view of Stoneback and Dalal does not explicitly teach positioning an electronic component on the lay-up surface, wherein the depositing the first harness further comprises electronically coupling the first wiring harness to the electronic component.
	However, the placement of the conductive elements of the prior art within the harness, including the sensors or conductors for producing the heater mat, is a feature of an engineering design. Therefore, it would have been obvious to one of ordinary skill in the art to arrange the sensor anywhere within the harness, and disposing the electronic component on the surface on the lay-up surface would have been an obvious engineering design. 

Regarding claim 30, Wen in view of Stoneback and Dalal teaches the process as applied to claim 16, further comprising, after removal of the cured resin,  the first wiring harness and second wiring harness is formed with an exterior surface of the composite material  ((Wen, [0067] and [0080]).

Regarding claim 31, Wen in view of Stoneback and Dalal teaches the process as applied to claim 20, further comprising, after removal of the cured resin (Wen, [0067] and [0080]),  the electronic component is formed within an exterior surface of the composite material (Wen, [0059]). 

Regarding claim 32, Wen in view of Stoneback and Dalal teaches the process as applied to claim 16, wherein positioning the at least one electronic component on the lay-up surface of the lay-up system comprises with various conductors (Wen, [0050]-[0051)
Wen in view of Stoneback and Dalal does not teach positioning the at least one electronic component on the lay-up surface of the lay-up system comprises placing a light emitting diode. 
	Dalal teaches disposing layers of conductive elements within a skin panel of an aircraft [0132], wherein the conductive elements can include light-emitting diodes [0140]. 
	Both Wen in view of Stoneback and Dalal are drawn to producing a composite structure comprising embedded conductive elements for use as an electronic device within an aircraft. It would have been obvious to one of ordinary skill in the art to substitute one of the many conductive elements of Wen in view of Stoneback with the light emitting diode of Dalal, a functionally equivalent conductive element. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wen (PG-PUB 2016/0343467) in view of Stoneback (PG-PUB 2016/0343467), as applied to claim 1, in further view of Evans (PG-PUB 2017/0028628). 
Regarding claim 27, Wen in view of Stoneback teaches the process as applied to claim 1, wherein positioning the composite material on the lay-up surface comprises positioning a pre-impregnated composite of the fibers (Wen, Figure 2a and [0082]). 
Wen in view of Stoneback does not teach the pre-impregnated composite of the fibers in a weave with the resin in a partially cured state bonding the fibers together. 
Stoneback teaches the composite layer includes at least one of a fiberglass layer, a reinforcement layer, a thermoplastic resin layer, and other suitable types of layers [0087], wherein the fibers can be woven [0047]. 
Both Wen in view of Stoneback teach producing a composite comprising a fiber-reinforced resin and electronic component. It would have been obvious to one of ordinary skill in the art to substitute the fibers of Wen with woven fibers of Stoneback, a functionally equivalent structure for a pre-preg for use in an electronic composite. 

Evans teaches a process of producing a composite part, utilizing a prepreg composite material" is a composite material that includes a structural material, such as a fiber weave [0373], that is impregnated with, or otherwise within, a partially cured matrix, or binding material, wherein binding material is partially cured, or pre-cured, so as to permit handling of the composite material and selective assembly thereof [0062]. 
It would have been obvious to one of ordinary skill in the art to improve the process of Wen in view of Stoneback by utilizing a partially cured composite layer to permit easy handling of the composite material as taught by Evans. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANA C PAGE/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742